
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.29


EMPLOYMENT AGREEMENT


        The undersigned:

        1.     CIBER International B.V., having its registered office in (1075
XJ) Amsterdam, Amstelveenseweg 88 -1, the Netherlands, represented by (name
representative), hereinafter referred to as "Employer" or the "Company";

and

        2.     Mr. Thomas Johannes Cornelis VAN DEN BERG, residing at [place],
hereinafter referred to as "the Executive";

HAVE AGREED ON THEIR EMPLOYMENT AGREEMENT AS FOLLOWS:

WHEREAS:

•The Executive is employed by (the predecessor of) CIBER Nederland B.V. for an
indefinite period of time since 2 December 1999 and was appointed as managing
director of CIBER Nederland B.V. as of 6 June 2003;

•The Employer wishes to engage the Executive in the position of Executive Vice
President of CIBER, Inc. and President International Division on the terms and
conditions set out in this executive employment agreement ("Employment
Agreement"). The Executive has accepted this position;

•The employment agreement between CIBER Nederland B.V. and the Executive will be
terminated by mutual consent as of the date that the Parties enter in this
Employment Agreement while continuing the Executive's service years built up at
CIBER Nederland B.V. as of 2 December 1999;

•The Executive already was appointed as Director A of the Company since 1 April
2002, by means of a shareholder's decision of that date.

HAVE AGREED AS FOLLOWS:

1.INTERPRETATION

1.1In this Employment Agreement:

"Board" means the board of directors of the Parent or any committee duly
appointed by it.

"Chief Executive" means the Chief Executive and President of the Parent.

"Group Company" means any group company of the Parent.

"Parent" means CIBER, Inc.

"Termination Date" means the date on which the Employment Agreement of the
Executive under this Agreement shall terminate.

2.COMMENCEMENT, TERM AND NOTICE

2.1The Employment Agreement will commence on 1 August 2011 and is entered into
for an indefinite period of time. Notice may be given only in writing.

2.2The Executive and the Employer may terminate the Employment Agreement with
due observance of a notice period of one (1) month and the Employer may
terminate the Employment Agreement with due observance of notice period of two
(2) months.

--------------------------------------------------------------------------------



2.3The Employment Agreement will end in any event without notice being required
at the end of the month in which the Executive reaches the pensionable age set
by the Government, currently 65.

3.POSITION

3.1The Executive shall enter into an employment agreement with Employer in the
position of Executive Vice President of CIBER, Inc and President of the
International Division of CIBER, Inc., effective as of 1 August 2011.

4.DUTIES

4.1During this Employment Agreement the Executive shall:

(a)perform the duties and exercise the powers and functions that from time to
time may reasonably be assigned to or vested in him by the Chief Executive or
the Board in relation to the Company and any Group Company and if and for so
long as required by the Board act as a director of any Group Company;

(b)devote the whole of his time, attention and ability to his duties under this
Agreement;

(c)comply with all reasonable requests, instructions and regulations given or
made by the Chief Executive or the Board (or by any one authorised by it and
keep it regularly informed and promptly provide such explanations, information
and assistance as to his activities or the business of the Company and any Group
Company as the Chief Executive or Board may reasonably require;

(d)promptly disclose to the Board any misconduct or breach of duty on his part
and any information that comes into his possession that adversely affects or may
adversely affect the Company or any Group Company or the business of the Company
or any Group Company including, but not limited to:

(i)the plans of any other senior employee to leave the Company or any Group
Company (whether alone or in concert with any other employee);

(ii)the plans of any other senior employee (whether alone or in concert with any
other employee) to engage or be concerned or interested directly or indirectly
in any other trade, business or occupation whatsoever including as director,
shareholder, principal, consultant, agent, partner or employee of any other
person, firm or company; or

(iii)the misuse by any employee of any confidential information belonging to the
Company or any Group Company;

(e)faithfully and loyally serve the Parent and the Company to the best of his
ability and use his utmost endeavours to promote its interests and those of the
Group Companies in all respects; and

(f)comply with all relevant rules, regulations, policies and procedures of the
Parent and the Company.

4.2Notwithstanding the provisions of clause 4.1 the Chief Executive or the Board
shall:

(a)be entitled at any time to appoint another person or persons to act jointly
with the Executive in the performance of any of his duties and the exercise of
any of his powers and functions; and

2

--------------------------------------------------------------------------------



(b)have the right to require the Executive at any time to carry out such special
projects or functions or duties as the Chief Executive or Board shall in its or
their absolute discretion determine to be necessary or appropriate.



5.CONFLICTS OF INTEREST

        The Executive shall not, during the period of his employment by the
Company:

(a)engage in any activities that could detract from the proper performance of
his duties under this Agreement;

(b)engage or be concerned or interested directly or indirectly in any other
trade, business or occupation whatsoever including as director, shareholder,
principal, consultant, agent, partner or employee of any other person, firm or
company (save as the holder for investment of any securities that do not exceed
three per cent in nominal value of the issued share capital or stock of any
class of any company quoted on a recognised stock exchange) without first having
obtained the prior written consent of the Board; and

(c)without the prior written consent of the Chief Executive or the Board
directly or indirectly receive or retain any payment or benefit, either in
respect of any business transacted (whether or not by him) by or on behalf of
the Parent or the Company or any Group Company or with a view to any such
business being transacted.



6.WORKING HOURS AND WORK PLACE

6.1The Executive shall work five days a week on the affairs of the Employer and
any company affiliated with the Employer. The working hours amount to 40 hours a
week.

6.2The Executive's normal place of work shall be Eindhoven, The Netherlands
without prejudice to the right of Employer to request the performance of work
elsewhere (whether inside or outside the Netherlands) for such periods as may
from time to time be required.

6.3The Executive covenants that, at the Employer's request, he will work
overtime outside the normal working hours whenever a proper performance of his
duties so require. With respect to said overtime, no remuneration will be paid.

7.SALARY AND BONUS

7.1The Executive will receive a gross annual salary of EUR 367.170, on the basis
of a 40-hour working week.

7.2The gross monthly salary includes 8% holiday allowance.

7.3The Executive is eligible to participate in the Company's cash bonus
compensation plans available to employees of Company in the employment category
Executive is classified in. Any such cash bonus compensation plan may be
amended, replaced, or discontinued from time to time in the sole discretion of
Company or Parent.

7.4The employee takes part in CIBER Nederland BV's LTI program.

7.5The employee takes part in CIBER Nederland BV's pension plan. The pension
plan is based on the Defined Contribution principle. The annual available
premium is based on an age related premium table. The applicable percentages are
calculated over the pension calculation base. This calculation base has been
defined as: annual salary minus the AOW-offset. The annual salary is the base
salary (12 times the monthly salary + holiday allowance). The employer will
contribute 2/3rd of the available pension premium. The employee will contribute
1/3rd of the available

3

--------------------------------------------------------------------------------



pension premium. The employee's contribution will be settled through a gross
retention which is deducted from the employee's monthly salary.

8.OPTIONS

8.1The Executive may be granted on an annual basis equity compensation (for
example, stock options based on the shares of CIBER, Inc. common stock or
restricted stock units) under the terms and conditions set forth in CIBER'S
Equity Incentive Plan.

9.CAR AND HOUSING ALLOWANCE

9.1The Employer shall provide the Executive with a company car with a maximum
lease price, exclusive fuel and VAT, of EUR 30.000 per year. The Employer will
withhold the wage tax and employee insurance premiums due in relation to the
private use of the lease car unless the Executive has filed a statement at the
tax authorities that he will not be using the lease car for private purposes.

9.2Upon termination of the Employment Agreement or if the Executive has been
placed in non-active service, the Executive will return the lease car to the
Employer, together with the keys, papers and other accessories, in a good state
of repair at the Employer's first request. If the Executive is ill for a period
longer than 2 months, the Employer will be entitled to suspend the use of the
company car/lease car until the Executive resumes work.

9.3The Company shall provide a housing allowance of EUR 4500 per month for a
period of time not to exceed eighteen (18) months in the event of Executive's
relocation provided that the Parent determines Executive's relocation is
advantageous to the Parent.

10.EXPENSE ALLOWANCE

10.1The Employer will compensate the Executive for expenses directly related to
the performance of his work, but only insofar as that compensation may be
provided tax free and premium free.

10.2A statement of expenses must be submitted to the Employer prior to the end
of the month following the month in which the expenses were incurred. Expenses
can be claimed upon submission of the original receipt(s), specifying the
business-related reason for which they were incurred. The Employer will pay the
expenses within one month after the Executive has claimed them, provided that
the statement of expenses is sufficiently itemised, accompanied by the original
receipt(s) and approved by the Employer.

10.3To compensate the employees occupational expenses the employer awards the
employee a net reimbursement of expenses amounting € 90.76 per month based on
full time employment

11.HOLIDAYS

The Executive will be entitled to number 31 days is minimum in case of fulltime
employment days' holiday each calendar year. If the Executive performed work
during only a part of the year, the number of days' holiday will be calculated
proportionately.

12.SEVERANCE

12.1If the Company terminates Executive's employment for any reason other than
an urgent reason (dringende reden) as defined in Article 7:678 Dutch Civil Code
or Executive terminates employment for Good Reason at any time, Executive shall
receive:

(i)a cash payment equal to one (1) times the Executive's annual base salary and
annual bonus at target level in effect on the Termination date payable in the
month after the Termination

4

--------------------------------------------------------------------------------



Date. Executive may select the matter of payment within the limits of tax law
applicable to the Employer in the Netherlands. The Employer will therefore pay
the amount in a manner to be determined by the Employee as long as it will be in
accordance with Dutch Tax regulations. The Employer awaits payment instructions
from the Executive;

(ii)all unvested equity awards that are scheduled to vest within one (1) year
following Executive's Termination Date held by the Executive shall fully vest;
and

(iii)all vested equity awards must be exercised by the Executive by the earlier
the date they cease to be exercisable after termination in accordance with the
terms of the CIBER 2004 Incentive Plan as amended and the relevant option
expiration date.



13.TERMINATION UPON CHANGE IN CONTROL.

13.1If the Company terminates Executive's employment without an urgent reason
(dringende reden) as defined in Article 7:678 Dutch Civil Code or Executive
terminates employment for Good Reason within the twelve (12) months after a
Change in Control, the Executive shall receive:

(i)a pro-rata bonus with respect to the calendar year in which the Termination
date occurred to the extent performance goals related to the bonus have been
achieved (to be paid at the same time bonuses are normally paid for the year);

(ii)a cash payment equal to eighteen (18) months of the Executive's annual basic
salary and annual bonus at target level (the Change in Control Payment) payable
in the month following the Termination Date;

(iii)all unvested equity awards held by the Executive shall fully vest, and

(iv)all vested equity awards must be exercised by the Executive by the earlier
of (A) the one-year anniversary of the Termination Date and (B) the option
expiration date.

13.2In the event that Executive becomes entitled to receive any amounts or items
under this Article 13, Executive shall not be entitled to receive any amounts of
items under Article 12 of this Employment Agreement.

13.3For the purposes of this Article 13 "Change of Control" means:

(a)A change in the beneficial ownership of more than 40% of the Parent's shares
which carry voting rights;

(b)a change in the majority of the constitution of the Parent's board of
directors within any 24-month period; or

(c)the liquidation or dissolution of the Parent.

13.4For purposes of this Employment Agreement, "Good Reason" shall mean, unless
otherwise consented to in writing by the Executive:

(i)a material, adverse and permanent change in the Executive duties and
responsibilities as the Executive Vice President and President of the
International Division or any diminution in the nature or status of the
Executive's duties or responsibilities with the Company or the Group Companies,
in all cases other than isolated incidents which, if curable, are promptly
remedied by the Company or the Group Companies;

(ii)a reduction by the Company or the Parent in the Executive's annual base
salary, annual incentive compensation opportunity, or long term incentive
compensation opportunity (including an adverse change in performance criteria or
a decrease in the target amount of annual incentive or long term compensation);

5

--------------------------------------------------------------------------------



(iii)the Company's or Parent's material and wilful breach of this Employment
Agreement that is not cured within thirty (30) days after receipt of notice by
Executive specifically citing this section of the Agreement.



13.5For the avoidance of doubt, an event or condition shall cease to constitute
Good Reason one hundred twenty (120) days after the event or condition first
occurs if the Executive has not within such period given written notice of his
resignation.

14.RETURN OF MATERIALS

14.1Upon the termination of Executive's employment with Company, whether
voluntary or involuntary, Executive will personally and promptly return to a
Company representative all equipment, documents, records, notebooks, disks, or
other materials, including all copies, in Executive's possession or control
which contain Confidential Information of Company or Company's clients or any
other information concerning Company, its products, services, or customers,
whether prepared by the Executive or others. Executive understands and agrees
that compliance with this paragraph may require that data be removed from
Executive's personal computer equipment. Consequently, upon reasonable prior
notice, Executive agrees to permit the qualified personnel of Company and/or its
contractors access to such computer equipment for that purpose.

15.RIGHT OF OFFSET

15.1Executive agrees that Company will have the right to set off against
Executive's final wages and other compensation due to Executive any amounts paid
or advanced by Company including without limitation training expenses, business
expenses, advances, loans and draws.

16.ILLNESS AND INCAPACITY FOR WORK

16.1If the Executive is unable to perform the agreed work due to illness, he
will remain entitled to continued payment of wages for a maximum period of
104 weeks commencing on the first day of illness.

16.2During a period of the first 52 weeks of illness the Executive remains
entitled to 100% of the last-earned gross base salary. As from the 53rd week up
until the 104th week of illness the Executive remains entitled to 70% of the
last-earned gross base salary..

17.CONFIDENTIAL INFORMATION, DATA PROTECTION AND PRIVACY

17.1In this clause "Confidential Information" shall include without limitation
all information belonging to the Company any Group Company or its or their
Clients relating to their respective services and products, customers,
identities of prospective customer and information such customers that is not
generally known to the public, business plans, methods, strategies and
practices, internal operations, pricing and billing, financial data, cost,
personnel information (including without limitation names, educational
background, prior experience and availability), customer and supplier contacts
and needs, sales lists, technology, software, computer programs, other
documentation, computer systems, inventions, developments, and all other
information that might reasonably be deemed confidential.

17.2The Executive shall not during his employment under this Agreement (save in
the proper course of his duties) or except with the prior consent of the Chief
Executive or the Board at any time after its termination for any reason
whatsoever:

(a)disclose or communicate to any person, firm or company; or

6

--------------------------------------------------------------------------------



(b)cause unauthorised disclosure of; or

(c)otherwise make use of

any Confidential Information that he has or may have acquired in the course of
his employment (whether before, on or after the date of this Agreement) and
shall use his best endeavours to prevent the unauthorised disclosure or
publication of such information.

17.3Nothing in this clause shall prevent the Executive from using any general
knowledge and skills that are not treated by the Company or Group Company as
confidential or do not properly belong to the Company or Group Company and that
he may have acquired or developed at any time during his employment under this
Agreement. The obligations on the Executive set out in this clause shall cease
to the extent that the relevant Confidential Information comes into the public
domain otherwise than through the default or negligence of the Executive and
shall not prevent the Executive from making a protected disclosure within the
meaning of section 43A of the Employment Rights Act 1996.

17.4The Executive consents to the Company or any Group Company holding and
otherwise processing data relating to him including disclosing such data to
third parties, both electronically and manually, for the purposes of:

(a)the Company's and any Group Company's administration and management of its or
their employees and business; and

(b)compliance with any applicable procedures, laws and regulations.

17.5The Executive acknowledges that where the Company or a Group Company
operates in an overseas territory, such third parties may include any regulators
relevant to the Company's or Group Company's business in such territories.

17.6The Executive also consents to the transfer, storage and other processing
(both electronically and manually) by the Company and any Group Company and the
Scheme of any such data outside the European Economic Area (and in particular,
but without limitation, to and in the United States and any other country in
which the Company and any Group Company operates).

17.7The Executive shall comply with the Company's policies in force from time to
time regarding use of equipment provided to him, including without limitation
any telephone or computer.

18.INTELLECTUAL PROPERTY RIGHTS

18.1For the purposes of this clause 18

(a)"Intellectual Property Rights" shall mean all intellectual property rights in
any part of the world including:

(i)patents, utility models, rights to inventions, registered and unregistered
trademarks, rights in get-up, rights in domain names, registered designs,
unregistered rights in designs, copyrights (including rights in software) and
neighbouring rights, database rights, rights in know-how and, in each case,
rights of a similar or corresponding character; and

(ii)all applications and rights to apply for the protection of any of the rights
referred to in paragraph (i).

(b)"Work Results" means all inventions, products, ideas, formulae, processes,
know-how, reports, documents, papers, drawings, designs, transparencies, photos,
graphics, names or logos, typographical arrangements, software and all other
materials or things in whatever form (including but not limited to hard copy and
electronic form) devised, prepared, developed, created or made by the Executive
(whether alone or with others and whether or not

7

--------------------------------------------------------------------------------



patentable or capable of registration and whether or not recorded in any medium)
during the term of this Agreement either:

(i)in the course of his employment under this Agreement; or

(ii)outside the course of his employment if such matters relate to the business
of the Company or any Group Company or to projects carried out by the Executive
on behalf of the Company or any Group Company.



18.2The Executive shall keep details of the Work Results confidential.

18.3All Work Results anywhere in the world shall, to the fullest extent
permitted by law, be the exclusive property of the Company. The Executive hereby
assigns with full title guarantee to the Company all rights, title and interest
in existing and future Intellectual Property Rights in the Work Results. The
Executive shall during his employment under this Agreement or at any time after
its termination for any reason whatsoever (at the expense of the Company):

(a)do all acts and execute all documents required by the Company or Group
Company to vest absolute legal and beneficial ownership of the Intellectual
Property Rights in the Work Results in the Company (or its nominee) or to
confirm the vesting of such rights in the Company (or its nominee) or the Group
Company or to perfect the Company's (or its nominee's) or Group Company's title
to the Intellectual Property Rights in the Work Results anywhere in the world;
and

(b)give to the Company or the Group Company such reasonable assistance as the
Company or the Group Company may request in evidencing the Company's (or the
Company's nominee's) or Group Company's title to the Intellectual Property
Rights in the Work Results anywhere in the World;

(c)take all steps necessary to procure registration of the Company (or the
Company's nominee) or Group Company as proprietor of the Intellectual Property
Rights in the Work Results; and

(d)give to the Company or the Group Company all assistance as may be requested
by the Company (or the Company's nominee) or Group Company in demonstrating the
validity of and opposing any action or counterclaim to revoke the Intellectual
Property Rights in the Work Results;

in each case, without limitation, providing evidence of use of any of the
Intellectual Property Rights.

18.4The Executive hereby irrevocably appoints the Company as his attorney to
sign or execute any and all agreements, instruments, deeds or other papers and
do all things in the name of the Executive as may be necessary or desirable to
implement the obligations of the Executive under clause 18.

18.5The Executive waives irrevocably all moral rights arising from the Work
Results anywhere in the world to the fullest extent permitted by law.

19.PROTECTION OF BUSINESS INTERESTS

19.1The Executive agrees to abide by the provisions set out in the Schedule.

8

--------------------------------------------------------------------------------





20.PREVIOUS AGREEMENTS

20.1This Employment Agreement shall take effect in substitution for all previous
agreements and arrangements (whether written, oral or implied) between the
Company and the Executive relating to his employment. All such previous
agreements and arrangements shall be deemed to have been terminated by mutual
consent with effect from the commencement of the Employment Agreement. The
Executive acknowledges that, on entering into this Employment Agreement, he has
no outstanding claims against the Company or any Group Company.

21.APPLICABLE LAW

21.1This Employment Agreement will be governed by the laws of the Netherlands.

21.2Any dispute(s) that may arise with respect to this Employment Agreement and
the appendices will be brought before Dutch court(s).

Drawn up in duplicate originals and signed in Eindhoven on 19/10 2011

--------------------------------------------------------------------------------

CIBER International B.V.   /s/ T.J.C. VAN DEN BERG


--------------------------------------------------------------------------------

T.J.C. Van den Berg



By:
 
/s/ CLAUDE J. PUMILIA


--------------------------------------------------------------------------------

Claude J. Pumilia
Vice President & Treasurer of CIBER International, Inc.,
General Partner of CIBER International B.V.
 
 

9

--------------------------------------------------------------------------------






THE SCHEDULE

Protection of business interests


1.Definitions

In this Schedule:

"Business" means the business or businesses of the Company or any Group Company
in or with which the Executive has been involved or concerned at any time during
the period of 12 months prior to the Termination Date;

"directly or indirectly" means the Executive acting either alone or jointly with
or on behalf of or by means of any other person, firm or company whether as
principal, partner, manager, employee, contractor, director, consultant,
investor or otherwise;

"Key Personnel" means any person who is at the Termination Date or was at any
time during the period of 12 months prior to the Termination Date employed by or
engaged in the Business in an executive or senior managerial or technical
capacity and with whom the Executive has had dealings other than in a minimal
and non-material way at any time during the said period;

"Prospective Associate" means any person, firm or company to whom or which at
any time during the period of 6 months prior to the Termination Date the Company
or any Group Company was actively and directly seeking to supply goods and/or
services for the purposes of the Business and with whom or which the Executive
has had dealings other than in a minimal and non-material way at any time during
the said period;

"Relevant Associate" means any person, firm or company who or that at any time
during the period of 12 months prior to the Termination Date is or was a client
or customer of the Company or any Group Company or was in the habit of dealing
under contract with the Company or any Group Company and with whom or which the
Executive has had dealings other than in a minimal and non-material way at any
time during the said period;

"Relevant Period" means the period of 12 months after the Termination Date;

"Relevant Supplier" means any person, firm or company who or that at any time
during the period of 12 months prior to the Termination Date was a supplier of
any goods or services (other than utilities and goods or services supplied for
administrative purposes) to the Company or any Group Company and with whom or
which the Executive has had dealings other than in a minimal and non-material
way at any time during the said period.

"Termination Date" means the date on which the Employment Agreement of the
Executive under this Agreement shall terminate.

2.RESTRICTIONS AND OBLIGATIONS

2.1The Executive shall not without the prior written consent of the Board
directly or indirectly at any time during the Relevant Period:

(a)(i) solicit or entice or endeavour to solicit or entice business from; or

(ii)deal with

any Relevant Associate or Prospective Associate for the purposes of any business
which at any time during the Relevant Period competes or will compete or seeks
to compete with the Business;

(b)solicit or entice or endeavour to solicit or entice away from the Company or
any Group Company any Key Personnel;

10

--------------------------------------------------------------------------------



(c)employ or engage or endeavour to employ or engage any Key Personnel; and

(d)interfere or endeavour to interfere with the continuance of supplies to the
Company and/or any Group Company (or the terms relating to those supplies) by
any Relevant Supplier.



2.2The Executive acknowledges (having taken appropriate legal advice) that the
provisions of this Schedule are fair, reasonable and necessary to protect the
goodwill and interests of the Company and any Group Company.

2.3The Executive acknowledges that the provisions of this Schedule shall
constitute severable undertakings given for the benefit of the Company and each
Group Company and may be enforced by the Company on behalf of all or any of
them.

2.4If any of the restrictions or obligations contained in this Schedule is held
not to be valid on the basis that it exceeds what is reasonable for the
protection of the goodwill and interests of the Company and any Group Company
but would be valid if part of the wording were deleted then such restriction or
obligation shall apply with such deletions as may be necessary to make it
enforceable.

2.5The Executive acknowledges and agrees that he shall be obliged to draw the
provisions of this Schedule to the attention of any third party who may at any
time before or after the termination of the Executive's employment under this
Employment Agreement offer to employ or engage the Executive and for or with
whom the Executive intends to work within the Relevant Period.

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.29



EMPLOYMENT AGREEMENT
THE SCHEDULE Protection of business interests
